Citation Nr: 1628815	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  15-16 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for bilateral hearing loss.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Shannon K. Holstein, Attorney


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to June 1963.

This case is before the Board of Veterans' Appeals (Board) on appeal from March 2015 and June 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  In the March 2015 rating decision, the RO granted entitlement to service connection for PTSD with an evaluation of 30 percent effective February 13, 2013.   In the June 2015 rating decision, the RO continued the evaluation of the Veteran's bilateral hearing loss at 50 percent and denied entitlement to TDIU.

In January 2016, the Board remanded the case to the RO for further development and adjudicative action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of increased rating for PTSD and of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

1.  In a correspondence received at the RO in May 2016, and prior to the promulgation of a decision in the appeal, the Veteran's representative requested to withdraw from appellate status the issue of an increased rating for his service-connected bilateral hearing loss.





CONCLUSION OF LAW

1.  The criteria for withdrawal of an appeal as to the issue of entitlement to an increased rating for service-connected bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  

In a May 2016 correspondence, the Veteran's representative requested withdrawal of his claim for an increased rating of the Veteran's service-connected bilateral hearing loss. 

Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to an increased rating for his service-connected bilateral hearing loss, and the claim is therefore dismissed.


ORDER

The claim of entitlement to a rating in excess of 50 percent for bilateral hearing loss is dismissed.  


REMAND

The Veteran claims entitlement to an increased rating for his service-connected PTSD and entitlement to a TDIU.  The Veteran and his representative assert that the Veteran's current PTSD symptoms meet the criteria for a 70 percent evaluation.  Specifically, the Veteran's representative argued that VA has failed to adequately account for the frequency, severity, and duration of each and every symptom in the record.  The Veteran and his representative assert that he can no longer secure and maintain substantially gainful employment due to his service-connected disabilities.  

As for the Veteran's PTSD claim, he submitted an opinion in May 2016 from a private licensed clinical psychologist that concluded the Veteran's PTSD symptoms are more consistent with a 70 percent rating.  This examiner's opinion appears inconsistent with the record, including the findings noted in the most recent February 2015 VA examination. 

For instance, the private examiner seems to base his assessment of the severity of the Veteran's PTSD symptoms off the Veteran's irritability and concentration problems.  The private examiner states that these symptoms were present before and after the Veteran's stroke in February 2013.  However, mental status examinations from December 2012, January 2013, February 2013, and June 2013 treatment indicate that the Veteran's concentration and attention was normal and his mood was depressed or euthymic, but not irritable.  The Veteran did report irritability and concentration problems to his doctors, but the severity of these symptoms is unclear as the Veteran's doctors did not observe them.  

Moreover, the Board is concerned that the VA PTSD examination of February 2015 is inadequate. See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (providing that once the VA undertakes an effort to provide an examination, it must ensure the examination was adequate); Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).  The VA examiner noted only hypervigilance and exaggerated startle response as criterion E symptoms of PTSD present.  Yet the private examiner's opinion highlights the Veteran's irritability and concentration problems.  The VA examiner noted these symptoms in his rationale, but failed to explain why they were or were not factored into his assessment.  The February 2015 VA examination was also conducted before medical records of the period between March 2015 and June 2015 were available for the examiner to review.  The most recent treatment notes indicate that the Veteran's mental health is declining, but also indicate diagnoses of dementia and Parkinson's disease that could be related to this mental decline.  Consequently, the VA examiner did not opine as to which symptoms relate to the Veteran's non-service-connected disabilities, such as residuals of a stroke, Parkinson's, or dementia, and which relate to his service-connected PTSD.  As such, a new examination is necessary.

Further, the private examiner concluded that the Veteran experiences occupational and social impairment with deficiencies in most areas, but did not provide a full explanation for this conclusion.  The Veteran reported to the February 2015 VA examiner that he has positive and close relationships with family and he had left his last job in 2011 because he and his wife decided to move.  Recent treatment notes from April and May 2015 indicate that the Veteran's thinking does not reflect a deficiency.  Thus, it is not clear how the private examiner came to the conclusion that the Veteran experiences deficiencies in most areas. 

As for the Veteran's TDIU claim, he submitted statements from a private clinical psychologist and a vocational expert in May 2016.  Both concluded that the Veteran was unemployable due to his service-connected disabilities.  Both noted the interaction of his PTSD symptoms with his hearing loss as the central reason the Veteran could not work.  However, other evidence of record suggests that the Veteran's PTSD and hearing loss do not prevent him from working.  A treatment note from December 2010 indicates that the Veteran believed his acute coronary syndrome affected his memory, he had retraining on the computer, he was able to become fully functional on the computer, and he had decided not to work again due to his general health.  The Veteran told the February 2015 VA examiner that he quit his job in 2011 to move with his wife after she retired and that he misses the interaction with people from working.  Both February 2015 VA examiners concluded that the Veteran's service-connected disabilities do not preclude him from working.  As such, new examinations are required to assess the current functional impairments of the Veteran's service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran. Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, to the extent possible, schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's PTSD.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should indicate on the examination report that the claims folder was reviewed before the examination took place, specifically the examiner should note his review of the May 2016 private opinions.

In the report of the examination, the examiner should:

(a) identify the symptoms (and associated impairment of function) that the Veteran currently manifests that are attributable to his PTSD, and provide a detailed description of such symptoms, to include the frequency, severity, and duration with which the Veteran experiences such symptoms and which symptoms are related to the Veteran's service-connected PTSD and which symptoms are related to his non-service connected disabilities; and

(b) list all symptoms as well as the levels of social and occupational impairment experienced by the Veteran that are attributable to PTSD; to the extent possible, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging in with his current service-connected disabilities, given his current skill set and educational background.

In rendering the opinion, the examiner should address findings from previous VA examinations, the May 2016 private opinions, and treatment records.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.  

3.  After the above development has been completed, schedule the Veteran for an examination with an appropriate medical professional who is qualified to offer a single opinion regarding the functional impact resulting from the Veteran's other service-connected disabilities. The examiner should review the claims file and discuss the functional limitations associated with, and expected effect on employment resulting from, the Veteran's service-connected bilateral hearing loss, and tinnitus, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  To the extent possible, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging in with his current service-connected disabilities, given his current skill set and educational background.

All opinions expressed should be accompanied by a supporting rationale.

4.  After the above development has been completed, adjudicate the claim.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHALE LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


